DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 04/15/2020, has been received, entered and made of record. Currently, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Unexamined Patent Application Publication No. 2006-1085 on page(s) 1 of the specification.
Reference(s) Japanese Unexamined Patent Application Publication No. 2006-1085 is a general background reference(s) covering a printer that includes a plurality of paper output trays for different colors, sign poles that emit light of colors corresponding to the paper output trays, and a controller that causes a sign pole to emit light of a color corresponding to a paper output tray to which a printed material has been output.

Examiner’s Note
for the rejection, Examiner directs Applicant to the translated documents of the cited references JP 2009096149 A, JP 2006180397 A attached as Non Patent literatures. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. JP 2009096149 A (hereinafter referred to as Matsumoto).

Referring to claim 1, Matsumoto discloses an image forming apparatus (fig.1, digital multifunction peripheral 10) comprising: 
     an image forming unit (fig.1, an image forming unit 16) that creates a printed material by forming an image on paper ([0014]) (Note: image forming part 16 forms an image from an original read by an image reading part 15 and outputs it onto a sheet);     
     an output unit (fig.1, paper discharge device 23) that outputs the printed material to an output tray ([0017]) (Note: the sheet discharge device 23 includes a sheet discharge tray 24 to which the output sheets 27 and 28 on which an image is formed by the image forming unit 16 are discharged); 
     a light source (fig.3, LED group 25) that is provided such that lit light is viewable from outside the image forming apparatus (fig.3); and 
     a processor (fig.1, control unit 11) configured to 
           receive a print job for creating the printed material by the image forming unit ([0023]) (Note: the control unit 11 accepts the job and the image forming unit 16
forms an image from the received image data), and   
           perform control such that the light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output to the output tray and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output to the output tray ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).

Referring to claim 3, Matsumoto discloses the image forming apparatus according to claim 1, further comprising: a detector (fig.2, sensor 26) that detects presence or absence of a printed material output to the output tray ([0017]-[0018]) (Note: the reference discloses sensor 26 as a detection unit that detects whether or not the output sheets 27 and 28 are stacked on the paper discharge tray 24).

Referring to claim 20, the same ground of rejection provided for claim 1 is applicable herein. Matsumoto further discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for image formation (fig.1, DRAM 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Onishi JP 2006180397 A.

Referring to claim 5, Matsumoto discloses the image forming apparatus according to claim 1, wherein in a case where it is detected that all printed materials have been picked up from the output tray, the processor performs control such that the light source is turned off ([0029]) (Note: when the output sheets 27 and 28 are moved, the sensor 26 detects that the output sheets 27 and 28 stacked on the paper discharge tray 24 have been moved, the control unit 11 receives the output sheet movement signal and the LEDs are turned off). 
     Matsumoto fails to disclose wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off.
    However, in the same field of endeavor of image forming apparatus art, Onishi discloses a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off ([0177]-[0178]) (Note: when a user A extracts a facsimile reception paper addressed to a user A from a bundle of facsimile reception paper and returns the remaining facsimile reception paper to a facsimile reception paper dedicated tray 42, a facsimile reception paper detection sensor 41 is used and the main control unit 10 turns on the information lamp 23 again).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off as taught by Onishi. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of preventing the user from forgetting to remove a printed sheet by re-indicating that there is a sheet.

Referring to claim 7, Matsumoto discloses the image forming apparatus according to claim 3, wherein in a case where it is detected that all printed materials have been picked up from the output tray, the processor performs control such that the light source is turned off ([0029]) (Note: when the output sheets 27 and 28 are moved, the sensor 26 detects that the output sheets 27 and 28 stacked on the paper discharge tray 24 have been moved, the control unit 11 receives the output sheet movement signal and the LEDs are turned off).
     Matsumoto fails to disclose wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off.
    However, in the same field of endeavor of image forming apparatus art, Onishi discloses a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off ([0177]-[0178]) (Note: when a user A extracts a facsimile reception paper addressed to a user A from a bundle of facsimile reception paper and returns the remaining facsimile reception paper to a facsimile reception paper dedicated tray 42, a facsimile reception paper detection sensor 41 is used and the main control unit 10 turns on the information lamp 23 again).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off as taught by Onishi. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of preventing the user from forgetting to remove a printed sheet by re-indicating that there is a sheet.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Arikawa et al. US 2017/0088387 A1 (hereinafter referred to as Arikawa).

Referring to claim 13, Matsumoto discloses the image forming apparatus according to claim 1. Matsumoto further discloses wherein the processor performs control such that the light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output to one output tray and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output to the one output tray ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
     Matsumoto fails to disclose wherein the output tray is one of a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays.
    However, in the same field of endeavor of image forming apparatus art, Arikawa discloses wherein the output tray is one of a plurality of output trays (figs.13-14, first stack tray 101 and second stack tray 102), wherein the output unit outputs printed materials to the plurality of output trays (figs.13A-C, figs.14A-14C and [0103]-[0109]) (Note: the reference discloses a first stack tray 101 and a second stack tray 102 used to stack printed materials discharged by the output unit). 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein the output tray is one of a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays as taught by Arikawa. The suggestion/motivation for doing so would have been to improve the functionality of the image forming apparatus by discharging printed sheets on an output tray based on user’s preference.

Referring to claim 15, Matsumoto in view of Arikawa discloses the image forming apparatus according to claim 13. Arikawa discloses wherein the plurality of output trays include a first tray and a second tray (fig.2, first stack tray 101 and second stack tray 102); 
     wherein the output unit outputs printed materials to the first tray and the second tray, and wherein the light source (figs.13-14, light source 121) is provided to illuminate an output printed materials output to both the first tray and the second tray (figs.13-14) (Note: the light source 121 emits light beam to illuminate both first stack tray 101 and second stack tray 102 when printed materials are output).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein the plurality of output trays include a first tray and a second tray and wherein the output unit outputs printed materials to the first tray and the second tray, and wherein the light source is provided to illuminate an output printed materials output to both the first tray and the second tray as taught by Arikawa. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable to indicate to a user one of the plurality of output trays used as the output tray.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Borsuk et al. US 2009/0153916 A1 (hereinafter referred to as Borsuk).

Referring to claim 16, Matsumoto discloses the image forming apparatus according to claim 1, wherein the output unit outputs printed materials to the output tray, and wherein the processor performs control such that the light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
     Matsumoto fails to disclose wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, and wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output.
    However, in the same field of endeavor of image forming apparatus art, Borsuk discloses wherein the output tray includes a plurality of output trays (fig.1, multiple output trays 22), wherein the output unit outputs printed materials to the plurality of output trays ([0027]) (Note: printed materials are discharged to the multiple output trays 22), and 
    wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output ([0027]) (Note: user alert display 30 is activated irrespective of which one of the multiple output trays 22 a printed material has been output to).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, and wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output as taught by Borsuk. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of alerting the user to the presence of a media sheet in one or more output trays.

Referring to claim 18, Matsumoto discloses the image forming apparatus according to claim 1, wherein the processor performs control, for output tray, such that the plurality of light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output to the output tray and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output to the output tray ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
    Matsumoto fails to disclose wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray.
   However, in the same field of endeavor of image forming apparatus art, Borsuk discloses wherein the output tray includes a plurality of output trays (fig.1, multiple output trays 22), wherein the output unit outputs printed materials to the plurality of output trays ([0027]) (Note: printed materials are discharged to the multiple output trays 22), 
     wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray ([0026]-[0027]) (Note: the reference discloses a plurality of light sources (user alert displays 30) provided in association with the multiple output trays 22, and wherein for each of the plurality of the multiple output trays 22, a corresponding one of the plurality of user alert displays 30 is lit when a printed material is output to the output tray 22).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray as taught by Borsuk. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable to indicate to a user one of the plurality of output trays used as the output tray.

Claims 2, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Horiguchi et al. US 2006/0210336 A1 (hereinafter referred to as Horiguchi).

Referring to claim 2, Matsumoto discloses the image forming apparatus according to claim 1, except wherein an upper part of the output tray is covered with part of the image forming apparatus, and wherein the light source is provided to illuminate a printed material output to the output tray.
    However, in the same field of endeavor of image forming apparatus art, Horiguchi discloses wherein an upper part of the output tray (fig.1, bin tray 20) is covered with part (fig.1, image reader 13) of the image forming apparatus, and wherein the light source (fig.2, light emitter 22) is provided to illuminate a printed material output to the output tray ([0024]-[0025]).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein an upper part of the output tray is covered with part of the image forming apparatus, and wherein the light source is provided to illuminate a printed material output to the output tray as taught by Horiguchi. The suggestion/motivation for doing so would have been to reduce the size of the image forming apparatus and protect a printed sheet from wind.
Referring to claim 4, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 2. Matsumoto further discloses a detector (fig.2, sensor 26) that detects presence or absence of a printed material output to the output tray ([0017]-[0018]) (Note: the reference discloses sensor 26 as a detection unit that detects whether or not the output sheets 27 and 28 are stacked on the paper discharge tray 24).

Referring to claim 14, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 2. Matsumoto further discloses wherein the processor performs control such that the light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output to one output tray and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output to the one of output tray ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
    Horiguchi discloses wherein the output tray is one of a plurality of output trays (fig.1, trays 16 and 20), wherein the output unit outputs printed materials to the plurality of output trays ([0022]-[0023]) (Note: sheet having the fixed toner image is conveyed to the internal output portion 16 through the exit opening 17 or the exit opening 18 and bin tray 20 receives the sheet having the fixed toner image conveyed through the exit opening 18).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto with a concept wherein the output tray is one of a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays as taught by Horiguchi. The suggestion/motivation for doing so would have been to improve the functionality of the image forming apparatus by discharging printed sheets on an output tray based on user’s preference.
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Horiguchi and further in view of Onishi JP 2006180397 A.

Referring to claim 6, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 2. Matsumoto further discloses wherein in a case where it is detected that all printed materials have been picked up from the output tray, the processor performs control such that the light source is turned off ([0029]) (Note: when the output sheets 27 and 28 are moved, the sensor 26 detects that the output sheets 27 and 28 stacked on the paper discharge tray 24 have been moved, the control unit 11 receives the output sheet movement signal and the LEDs are turned off).
    Matsumoto in view of Horiguchi fails to disclose wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off.
     However, in the same field of endeavor of image forming apparatus art, Onishi discloses a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off ([0177]-[0178]) (Note: when a user A extracts a facsimile reception paper addressed to a user A from a bundle of facsimile reception paper and returns the remaining facsimile reception paper to a facsimile reception paper dedicated tray 42, a facsimile reception paper detection sensor 41 is used and the main control unit 10 turns on the information lamp 23 again).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto in view of Horiguchi with a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off as taught by Onishi. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of preventing the user from forgetting to remove a printed sheet by re-indicating that there is a sheet.

Referring to claim 8, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 4. Matsumoto further discloses wherein in a case where it is detected that all printed materials have been picked up from the output tray, the processor performs control such that the light source is turned off ([0029]) (Note: when the output sheets 27 and 28 are moved, the sensor 26 detects that the output sheets 27 and 28 stacked on the paper discharge tray 24 have been moved, the control unit 11 receives the output sheet movement signal and the LEDs are turned off).
    Matsumoto in view of Horiguchi fails to disclose wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off.
     However, in the same field of endeavor of image forming apparatus art, Onishi discloses a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off ([0177]-[0178]) (Note: when a user A extracts a facsimile reception paper addressed to a user A from a bundle of facsimile reception paper and returns the remaining facsimile reception paper to a facsimile reception paper dedicated tray 42, a facsimile reception paper detection sensor 41 is used and the main control unit 10 turns on the information lamp 23 again).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto in view of Horiguchi with a concept wherein after that, when it is detected that there is a printed material on the output tray although no printed material has been output since collection of all the printed materials from the output tray, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off as taught by Onishi. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of preventing the user from forgetting to remove a printed sheet by re-indicating that there is a sheet.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Horiguchi and further in view of Borsuk et al. US 2009/0153916 A1 (hereinafter referred to as Borsuk).

Referring to claim 17, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 2. Matsumoto further discloses wherein the output unit outputs printed materials to the output tray, and wherein the processor performs control such that the light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
     Matsumoto in view of Horiguchi fails to disclose wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, and wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output.
    However, in the same field of endeavor of image forming apparatus art, Borsuk discloses wherein the output tray includes a plurality of output trays (fig.1, multiple output trays 22), wherein the output unit outputs printed materials to the plurality of output trays ([0027]) (Note: printed materials are discharged to the multiple output trays 22), and 
    wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output ([0027]) (Note: user alert display 30 is activated irrespective of which one of the multiple output trays 22 a printed material has been output to).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto in view of Horiguchi with a concept wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, and wherein the processor performs control such that, irrespective of which one of the plurality of output trays a printed material has been output to, the light source is lit in a case where a printed material of a print job has been output as taught by Borsuk. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable of alerting the user to the presence of a media sheet in one or more output trays.

Referring to claim 19, Matsumoto in view of Horiguchi discloses the image forming apparatus according to claim 2. Matsumoto discloses wherein the processor performs control, for output tray, such that the plurality of light source is lit in a first lighting pattern in a case where a printed material of a print job for a single user has been output to the output tray and the light source is lit in a second lighting pattern in a case where printed materials of print jobs for multiple users have been output to the output tray ([0031]-[0033]) (Note: the control unit 11 turns on LED 25a when a printed material of a print job for a single user has been stacked on the sheet discharge tray 24 and turns on the 1st and 2nd LEDs 25a and 25b when the output paper 27 and 28 by the 1st and the 2nd user different from 1st, i.e., 2 users are loaded on the paper discharge tray 24).
    Matsumoto in view of Horiguchi fails to disclose wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray.
   However, in the same field of endeavor of image forming apparatus art, Borsuk discloses wherein the output tray includes a plurality of output trays (fig.1, multiple output trays 22), wherein the output unit outputs printed materials to the plurality of output trays ([0027]) (Note: printed materials are discharged to the multiple output trays 22), 
     wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray ([0026]-[0027]) (Note: the reference discloses a plurality of light sources (user alert displays 30) provided in association with the multiple output trays 22, and wherein for each of the plurality of the multiple output trays 22, a corresponding one of the plurality of user alert displays 30 is lit when a printed material is output to the output tray 22).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image forming apparatus of Matsumoto in view of Horiguchi with a concept wherein the output tray includes a plurality of output trays, wherein the output unit outputs printed materials to the plurality of output trays, wherein the light source includes a plurality of light sources provided in association with the plurality of output trays, and wherein the processor performs control, for each of the plurality of output trays, such that a corresponding one of the plurality of light sources is lit in a case where a printed material of a print job has been output to the output tray as taught by Borsuk. The suggestion/motivation for doing so would have been to provide an image forming apparatus capable to indicate to a user one of the plurality of output trays used as the output tray. 
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claims 9-11, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “wherein in a case where a power-saving mode is entered in a state in which an output printed material is present on the output tray, the processor performs control such that the light source that is lit is turned off, and after that, when recovery from the power-saving mode to a normal mode occurs, the processor performs control such that the light source is lit in any one of the first lighting pattern and the second lighting pattern that is a same lighting pattern as that immediately before the turning off.”
Referring to claim 12, it follows that claim is then inherently indicated allowable subject matter for depending on base claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675